DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species C3, Claims 1, 13, 16-17, 20, and 24-25 in the reply filed on 08/24/2021 and Species A2 and B3 during the phone call on 9/14/2021 is acknowledged. Claims 2-12, 14-15, 18-19, and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. 
Status of Claims
Claims 1-20 and 23-25 are pending in the application.
Claims 21-22 are cancelled and claims 24-25 are added in the reply filed on 08/24/2021.
Claims 1, 13, 16-17, 20, and 24-25 are examined on the merits.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Specification
The disclosure is objected to because of the following informalities: 
In ¶0047, “the inlet conduit 202 includes an opening 202a at a proximal end” should read --the inlet conduit 202 includes an inlet
In ¶0048, “the outlet conduit 206 includes an opening 206a at a distal end” should read --the outlet conduit 206 includes an outlet opening 206a at a distal end--.
Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

In claim 1, lines 12-13, the limitation “an anti-clogging element … configured to prevent or remove an obstruction of the outlet conduit at the distal end” has been interpreted under 112(f) as a means plus function limitation because of the generic placeholder “member” and associated functional language “to prevent or remove an obstruction of the outlet conduit at the distal end” without reciting sufficient structure to achieve the function. Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim(s) 16, 17, 24, and 25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitations “wherein the anti-fouling material is a block copolymer that develops a micro-morphology including soft segment and hard segment domains” which is indefinite. It is unclear how and when a block copolymer develops a micro-morphology including soft and hard segment domains. Thus, the limitations have been interpreted below as if it read --wherein the anti-fouling material is a block copolymer including soft segment and hard segment--.
Claim 17 is rejected as being dependent from claim 16 and therefor including all the limitation thereof.
Claim 17 recites the limitations “wherein the micro-morphology is measured in domains of 100 nanometers or less” which is indefinite. It is unclear which domain is discussed and how it is measured. Thus, the limitations have been interpreted below as if it read --wherein the soft segment and hard segment have an average nanophase-separation length scale from 100 nanometers or less--.
Claim 24 recites the limitations “wherein the anti-fouling material is a block copolymer that develops a micro-morphology including soft segment and hard segment 
Claim 25 is rejected as being dependent from claim 24 and therefor including all the limitation thereof.
Claim 25 recites the limitations “wherein the micro-morphology is measured in domains of 100 nanometers or less” which is indefinite. It is unclear which domain is discussed and how it is measured. Thus, the limitations have been interpreted below as if it read --wherein the soft segment and hard segment have an average nanophase-separation length scale from 100 nanometers or less--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 13, and 20 is/are rejected under 35 U.S.C 103 as being unpatentable over Camras (US PGPUB 20160058615) in view of Lind (US PGPUB 20160067092).
Regarding claim 1, Camras discloses a device for draining aqueous humor from an eye (a drainage device 30: ¶0040 and Fig. 2), comprising: 
an inlet conduit (a tubular body 32) configured to be positioned at least partially within an anterior chamber of an eye (the tube 32 is positioned at least partially within an anterior chamber of an eye: ¶0040 and Fig. 4); 
a housing (an outlet assembly 34) coupled to the inlet conduit (Figs. 1-2), the housing (34) including a cavity (a head portion 36: ¶0040 and Figs. 1-2) that is in fluid communication with the inlet conduit (¶0042), the inlet conduit (32) including an inlet 
Camras does not discloses that the device comprises an outlet conduit extending from a proximal end to a distal end, the outlet conduit being coupled to the housing at the proximal end and in fluid communication with the cavity of the housing, the outlet conduit including an outlet passageway allowing the aqueous humor to flow from the cavity at the proximal end to an external ocular surface via an outlet opening at the distal end.
In the same field of endeavor, eye drainage devices, Lind discloses a drainage device 300 comprising an inlet conduit (an inlet tube 325), a housing (a flow system 315) coupled to an inlet conduit, and an outlet conduit (an outlet tube 330: ¶0026 and Fig. 3) coupled to the housing (Fig. 3). Lind further discloses that the outlet conduit including an outlet passageway (a lumen inside the outlet conduit 330: Fig. 3) allowing the aqueous humor to flow from the cavity at the proximal end to an external ocular surface via an outlet opening (340) at the distal end (¶0026 and Fig. 3) for the benefit of assisting in extending the drainage device from the flow system to a drainage site (¶0026).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Camras by incorporating an outlet tube, similar to that disclosed by Lind, in order to assist in extending the drainage device from the flow system to a drainage site, as suggested in ¶0026 of Lind.

However, Lind discloses/suggests that an anti-clogging element coupled to the inlet conduit (¶0050) and configured to prevent or remove an obstruction of the inlet conduit at the distal end caused by material from the external ocular surface (the inlet conduit coated on its outer surface with one or more drugs or other materials designed to decrease the likelihood of implant rejection or clogging of the aperture: ¶0050 and Fig. 3) for the benefits of decreasing implant rejection or clogging of the aperture and preventing immune response or ocular tissue growth around the inlet conduit (¶0050). From these teachings, a person having ordinary skill in the art would have recognized/deduced that the technique of providing an anti-clogging element coupled to the outlet conduit yields the predictable result of decreasing implant rejection or clogging of the distal aperture and preventing immune response or ocular tissue growth around the outlet conduit.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Camras in view of Lind by incorporating an anti-clogging element with the outlet conduit, similar to that disclosed by Lind, in order to decrease implant rejection or clogging of the distal aperture and prevent immune response or ocular tissue growth around the inlet conduit, as suggested in ¶0050 of Lind and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Regarding claim 13, Camras in view of Lind discloses all the limitations as discussed above for claim 1.

Lind further discloses wherein the anti-clogging element includes a material having anti-fouling properties (one or more drugs or other materials designed to discourage immune response or ocular tissue growth around the tube: ¶0050; wherein discouraging immune response or ocular tissue growth reads on anti-fouling properties) for the benefits of decreasing implant rejection or clogging of the aperture and preventing immune response or ocular tissue growth around the conduit (¶0050).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Camras in view of Lind by incorporating a material having anti-fouling properties, similar to that disclosed by Lind, in order to decrease implant rejection or clogging of the distal aperture and prevent immune response or ocular tissue growth around the conduit, as suggested in ¶0050 of Lind.
Regarding claim 20, Camras discloses a device for draining aqueous humor from an eye (a drainage device 30: ¶0040 and Fig. 2), comprising: 
an inlet conduit (a tubular body 32) configured to be positioned at least partially within an anterior chamber of an eye (the tube 32 is positioned at least partially within an anterior chamber of an eye: ¶0040 and Fig. 4); 
a housing (an outlet assembly 34) coupled to the inlet conduit (Figs. 1-2), the housing (34) including a cavity (a head portion 36: ¶0040 and Figs. 1-2) that is in fluid communication with the inlet conduit (¶0042), the inlet conduit (32) including an inlet 
Camras does not discloses that the device comprises an outlet conduit extending from a proximal end to a distal end, the outlet conduit being coupled to the housing at the proximal end and in fluid communication with the cavity of the housing, the outlet conduit including an outlet passageway allowing the aqueous humor to flow from the cavity at the proximal end to an external ocular surface via an outlet opening at the distal end.
In the same field of endeavor, eye drainage devices, Lind discloses a drainage device 300 comprising an inlet conduit (an inlet tube 325), a housing (a flow system 315) coupled to an inlet conduit, and an outlet conduit (an outlet tube 330: ¶0026 and Fig. 3) coupled to the housing (Fig. 3). Lind further discloses that the outlet conduit including an outlet passageway (a lumen inside the outlet conduit 330: Fig. 3) allowing the aqueous humor to flow from the cavity at the proximal end to an external ocular surface via an outlet opening (340) at the distal end (¶0026 and Fig. 3) for the benefit of assisting in extending the drainage device from the flow system to a drainage site (¶0026).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Camras by incorporating an outlet tube, similar to that disclosed by Lind, in order to assist in extending the drainage device from the flow system to a drainage site, as suggested in ¶0026 of Lind.
Camras does not disclose wherein the outlet conduit is formed at least partially from a material having anti-fouling properties.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Camras in view of Lind by incorporating an outlet conduit with a material having anti-fouling properties, similar to that disclosed by Lind, in order to decrease implant rejection or clogging of the distal aperture and prevent immune response or ocular tissue growth around the conduit, as suggested in ¶0050 of Lind and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Claim(s) 16 and 17 is/are rejected under 35 U.S.C 103 as being unpatentable over Camras in view of Lind, as applied to claim 13 above, and further in view of Nowak (US PGPUB 20190023910) and Park (US PGPUB 20150094641).
Regarding claim 16, Camras in view of Lind discloses all the limitations as discussed above for claim 13.

In an analogous art, anti-fouling copolymer composition, Nowak discloses incorporation of a liquid additive within one or more phases of a multiphase polymer coating (Abstract). Nowak further disclose wherein the anti-fouling material is a block copolymer including soft segment and hard segment (¶0009, 0013, and 0067) for the benefit of improving physical properties associated with the coating in applications such as anti-fouling surfaces and corrosion resistance (¶0067).   
In an analogous art, implantable medical devices, Park discloses a device constructed from metals, polymers or other materials that are amenable to precise surface modifications (Abstract). Park further discloses using block copolymers for the benefit of preventing protein and cellular adhesion to devices (¶0105). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Camras in view of Lind by incorporating an anti-fouling material, similar to that disclosed by Nowak and Park, in order to improve physical properties associated with the coating in applications such as anti-fouling surfaces and corrosion resistance and prevent protein and cellular adhesion to devices, as suggested in ¶0067 of Nowak and ¶0105 of Park.
Regarding claim 17, Camras in view of Lind, Nowak, and Park discloses all the limitations as discussed above for claim 16.
Camras does not disclose wherein the soft segment and hard segment have an average nanophase-separation length scale from 100 nanometers or less.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Camras in view of Lind, Nowak, and Park by selecting an average nanophase-separation length scale within the claimed range as it has been held that a prima facie case of obviousness exists when the claimed ranges overlap with ranges disclosed by the prior art. See MPEP § 2144.05 (I). In addition, one would have been motivated to select an average nanophase-separation length scale within the claimed range in order to characterize the composition of the material, as suggested in ¶0177 of Nowak.
Claim(s) 24 and 25 is/are rejected under 35 U.S.C 103 as being unpatentable over Camras in view of Lind, as applied to claim 20 above, and further in view of Nowak (US PGPUB 20190023910) and Park (US PGPUB 20150094641).
Regarding claim 24, Camras in view of Lind discloses all the limitations as discussed above for claim 20.
Camras in view of Lind does not disclose wherein the anti-fouling material is a block copolymer including soft segment and hard segment. 
In an analogous art, anti-fouling copolymer composition, Nowak discloses incorporation of a liquid additive within one or more phases of a multiphase polymer coating (Abstract). Nowak further disclose wherein the anti-fouling material is a block 
In an analogous art, implantable medical devices, Park discloses a device constructed from metals, polymers or other materials that are amenable to precise surface modifications (Abstract). Park further discloses using block copolymers for the benefit of preventing protein and cellular adhesion to devices (¶0105). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Camras in view of Lind by incorporating an anti-fouling material, similar to that disclosed by Nowak and Park, in order to improve physical properties associated with the coating in applications such as anti-fouling surfaces and corrosion resistance and prevent protein and cellular adhesion to devices, as suggested in ¶0067 of Nowak and ¶0105 of Park.
Regarding claim 25, Camras in view of Lind, Nowak, and Park discloses all the limitations as discussed above for claim 24.
Camras does not disclose wherein the soft segment and hard segment have an average nanophase-separation length scale from 100 nanometers or less.
Nowak further disclose wherein the soft segment and hard segment have an average nanophase-separation length scale from 100 nanometers or less (the soft segment and hard segment have an average nanophase-separation length scale from about 10 nanometers to less than 100 nanometers: ¶0177-0178; thus the taught average nanophase-separation length range is overlap the claimed range). 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nowak (US PGPUB 20180237643) discloses an anti-fouling material is a block copolymer including soft segment and hard segment (¶0009 and 0088).
Camras (US PAT 5346464) discloses an apparatus for reducing intraocular pressure (Figs. 1-6 and accompanying texts).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781      
       /ANDREW J MENSH/       Primary Examiner, Art Unit 3781